DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims as amended overcome the prior art of record. Specifically, the applicant argues that the prior art does not disclose where the flare extends outward away from the first and second wire sections. The examiner disagrees and respectfully submits that there are several portions of the flares of the prior art of record the extend away from the first and second wire sections, especially as broadly claimed. The portions of that flares that extend outwardly and away from the wires may be best seen in the annotated Fig. 1 in the rejection of the claims, below. The examiner would also like to point out that the claims as amended raise both 112 first and second paragraph issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, at the time the invention was filed, the applicant did not have possession of the claimed limitation “where the hypotube comprises a flare, which extends outwardly away from the first and second wire sections”. And similarly regarding Claim 9, at the time the invention was filed, the applicant did not have possession of the claimed invention “such that hypotube comprises a flare, which extends outwardly away from the first and second wire sections”.
It is noted that proportions of features in a drawing are not evidence of actual proportions when drawings are not indicated as being drawn to scale. When a written disclosure does not disclose that the drawings are to scale and is silent as to dimensions, claim language based on measurements and proportions of the drawings that were not presented at the time of filing may be considered new matter.
 In this case, the written disclosure has given no indication that the drawings were to scale, and do not describe any specifics regarding the joint, other than the joint may be a flare pressed in a manner to hold the first and second wire sections together by forming the flare. The arrangement, direction and placement of the flare respect to other elements of the claimed invention has not been described. For instance, based on the written description and Fig. 2B, one of ordinary skill would not have been able to readily understand or deduce that the flare is intended to “extend outwardly” and “away from” the first and second wire sections. What the examiner can determine from Fig. 2B is that the flare is tapered in some manner, and increased in diameter to create a flare, but is unclear what is being referenced by element “29” other than there is some change in diameter of the hypotube. It is not seen where this extension outward and away from the first and second wire sections occurs.
Therefore, the aforementioned claim limitations are new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the manner in which the flare is claimed renders the claims indefinite. A single flare is claimed, however, upon examination of the applicantion as a whole, there actually appear to be two flares: a first flare at one end of the hypotube and a second flare at a second end of the hypotube. As claimed, it is unclear how one flare can readily secure the first and second ends. Additionally, it is unclear how a single flare would extend outward from the first and second wire sections, when there is only one claimed flair. For purposes of examination the indefinite limitation has been deemed to claim any number of flairs that have various surfaces that may be interpreted to extend away from both the first and second ends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003260140 A to Kageyama.
Regarding claim 1, Kageyama discloses a medical guidewire comprising inter alia: 
a first wire section (insertion member 2) comprising a first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); 
a second wire section (introduction member 3) comprising a second material different from the first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); and 
a joining section adjacent both the first and second wire seconds, the joining section comprising a feature configured to hold the first wire section to the second wire section, where the feature comprises a hypotube (tubular joint member 4) with a first and a second end, the hypotube receiving the first wire section inserted with the hypotube at the first end and the second wire section inserted with the hypotube at the second end (as best seen in Fig. 1), and
where the hypotube comprises a flare (restraining parts B and superposed part A, [0027]-[0028]) which extends outwardly away from the first and second wire sections at each of the first and second ends (see below in annotated Fig. 1, the flare(s) each have multiple surfaces that extend outwardly away from the wires), thereby securing the hypotube to both the first and second wire sections ([0027] the insertion member and the introduction member are firmly joined by the reduced diameter of the tubular joining member 4).

    PNG
    media_image1.png
    364
    656
    media_image1.png
    Greyscale

Regarding claim 4, Kageyama discloses wherein the portion of the first and second wire sections received in the hypotube have a taper or a radial taper ([0025]).  
Regarding claim 5, Kageyama discloses wherein the tapered portions of the first and second wire sections overlap with the hypotube. ([0025])  
Regarding claim 6, Kageyama discloses wherein the first material comprises one of stainless steel, nickel-chromium alloy, nickel-chromium-iron alloy, and cobalt alloy and wherein the second material comprises nickel-titanium alloy ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials).
Regarding claim 7, Kageyama discloses wherein the hypotube comprises nickel-titanium alloy ([0030]).  
Regarding claim 10, Kageyama discloses wherein the joint between the first and second wire sections is diagonal or parabolic in shape (Fig. 1).  
Regarding claim 11, Kageyama discloses wherein the outer diameter of the guidewire is between 0.005 (or 0.127 mm) and about 0.04 inches (or 1.016 mm) ([0029] the wire diameter of an insertion member and an introduction member … 0.2-0.7 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of US 20150148706 A1 to Abner.
Kageyama discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the first and second wire sections are further secured together with solder, adhesive, welding, or with adhesive, such as UV cure, heat cure, or cyanoacrylate.  However, Abner teaches a core wire with separate sections ([0024]). Abner teaches that the separate sections may be connected using welding, soldering or with an adhesive, and can be used regardless of whether or not a connector is utilized. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the connection of the separate wire sections of Kageyama with the welding, soldering or adhesive technique of Abner as Abner teaches at [0003] that such method of forming a core wire would have provided a needed alternative method for manufacturing and using medical devices. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of US 6068623 A to Zadno-Azizi et al. (hereinafter, Zadno).
Regarding claim 9, Kageyama discloses a medical guidewire comprising inter alia: 
a first wire section (insertion member 2) comprising a first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); 
a second wire section (introduction member 3) comprising a second material different from the first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); and 
where the hypotube comprises a flare (restraining parts B and superposed part A, [0027]-[0028]) which extends outwardly away from the first and second wire sections at each of the first and second ends (see below in annotated Fig. 1, the flare(s) each have multiple surfaces that extend outwardly away from the wires), and which creatres a compressive force thereby securing the hypotube to both the first and second wire sections ([0027] the insertion member and the introduction member are firmly joined by the reduced diameter of the tubular joining member 4).



    PNG
    media_image1.png
    364
    656
    media_image1.png
    Greyscale

 Kageyama discloses the claimed invention as set forth and cited above except for where the hypotube is cold-pressed. However, Zadno teaches that alloys are typically shaped into a hypotube by cold working the material, which results in a reduced tube wall diameter and can be done by swager, metal extrusion and drawing equipment (col. 18, ll. 21-40). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to cold-press the hypotube of Kageyama as set forth in the cold working steps as set forth by Zadno, as Zadno teaches that such cold working is typical for the purpose of forming a hypotube. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791